ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-5 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record is(are) believed to disclose subject matter common in scope with the present application, e.g., a mobile communication terminal for communicating via wireless communication lines with respect to a plurality of base stations located at peripheral areas of the own mobile communication terminal, comprising: positional information detecting means for acquiring positional information of a peripheral base station operated under connection condition so as to detect a position of the own terminal; distance calculating means for calculating a distance between the position of the own terminal and each of the plural base stations; a handover control unit 120 is equipped with a positional information detecting unit 121, a distance calculating unit 122, a move direction and move speed calculating unit 123, a transfer path quality detecting unit 124, an offset calculating unit 125, and a handover selecting unit 126 (Suzuki, US 20050014515 A1: paragraph [0011]). 
The other applied prior art reference also discloses a base station apparatus including cell determination means for determining a cell as a handover destination of the mobile station apparatus based on operation information including information indicating a movement direction of a moving object which moves in a predetermined route together with the mobile station apparatus in the predetermined route, positional information of the mobile station apparatus, and received strength of wireless communication between the mobile station apparatus and the base station apparatus (Miyagoshi et al., US 9949187 B2: column 1 lines 31-39).
But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim 1, particularly, a selector configured to select, as cell search targets that are handover candidates, some base station devices  from among a plurality of base station devices in accordance with the position information of the base stations and the movement information of the terminal device.
Further search did not reveal prior art by other that, either alone or combined, would anticipate or render obvious the invention claimed by the present application. Therefore, independent claim 1 is believed to be allowable.
Claim(s) 2-5 are also believed to be allowable by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., performing handover at a mobile terminal which moves along an established path in a wireless communication system.
US 10992364 B2		US 10349325 B2		US 9137728 B2
US 9161284 B2		US 8503360 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 24, 2022